Sheet |

UNITED STATES DISTRICT COURT

District of Montana

 

 

 

 

)
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
mi )
VIRGIL ALLEN WOLFE Case Number: CR 19-02-H-CCL

' USM Number: 17587-046
) _ Joslyn Hunt (Ass't Federal Defender)
) Defendant’s Attorney = = |

THE DEFENDANT:

wv pleaded guilty to count(s) |

L] pleaded nolo contendere to count(s)

which was accepted by the court.
LJ was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count

18 USC 2251(a) & (e) sexual exploitation of a child 10/27/2009 I

The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

(J The defendant has been found not guilty on count(s)

 Count(s) II and Ill LJ is | are dismissed on the motion of the United States.

 

__ It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

5/28/2020

 

Date of Imposition of Judgment

So bive AS
ao

Signatureof Iudee~

Charles C. Lovell, Senior United States District Judge
Name and Title of Judge

 

5/29/2020

 

Date
AO 245B (Rev. 09/19) inde CASE PidY Gig 00002-CCL Document 41 Filed 05/29/20 Page 2 of 9

Sheet 2 — Imprisonment

Judgment — Page 2 of 9
DEFENDANT: VIRGIL ALLEN WOLFE

CASE NUMBER: CR 19-02-H-CCL

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
260 months

W/\ The court makes the following recommendations to the Bureau of Prisons:
Defendant should be placed at FMC Rochester for evaluation to determine the best location for his ultimate placement
where he can receive sex offender treatment and be safe from retaliation, based on his law enforcement background.

Wi The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:

L] at Olam. J pm. on

 

(as notified by the United States Marshal.

C1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
(1 before 2 p.m. on fa

C1 as notified by the United States Marshal.

[1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 6:19-cr-00002-CCL Document 41 Filed 05/29/20 Page 3 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 3 — Supervised Release

Judgment—Page 3 of 9

DEFENDANT: VIRGIL ALLEN WOLFE
CASE NUMBER: CR 19-02-H-CCL

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

—

7,

the remainder of your life. Within 72 hours of release from custody of the Bureau of Prisons, the defendant shall report in
person to the probation office in the district to which the defendant is released.

While on supervised release,the defendant shall be prohibited from owning, using, or being in possession or constructive
possession of firearms, ammunition, or other destructive devices while on supervision and any time after the completion of
the period of supervision unless granted relief by the Secretary of the Treasury.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

C1 The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
C You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
[J You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
J You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

1 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.
Ae ae ene mapas, Fb9;cF,00002-CCL Document 41 Filed 05/29/20 Page 4 of 9

Sheet 3A — Supervised Release

Judgment—Page 4 of 9

 

DEFENDANT: VIRGIL ALLEN WOLFE
CASE NUMBER: CR 19-02-H-CCL

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

as

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 
AO 245B (Rev. 09/19) J i iminal C .
Rev. 09119) Hebe Gat eneeGeQ02-CCL Document 41 Filed 05/29/20 Page 5 of 9

Judgment—Page 5 of QO
DEFENDANT: VIRGIL ALLEN WOLFE

CASE NUMBER: CR 19-02-H-CCL

SPECIAL CONDITIONS OF SUPERVISION

1. You must have no contact with victim(s) in the instant offense.

2. Unless you receive prior written approval from the probation officer, you must not: Knowingly reside in the home,
residence, or be in the company of any child under the age of 18; go to or loiter within 100 yards of school yards, parks,
playgrounds, arcades, or other places primarily used by children under the age of 18.

3. You must not possess camera phones or electronic devices that could be used for covert photography without the prior
written approval of the probation officer.

4. You may own or possess only one device that has access to online services as approved by the probation officer. If that
device is not a phone, you may also possess one mobile phone that has no online capability or camera. You must obtain
the approval of the probation officer prior to using any device. You must not own, possess, or use any additional devices
without the prior written approval of the probation officer. Your approved devices must be capable of being monitored and
compatible with monitoring hardware, software, or other technology approved by the probation officer. You must allow the
probation officer to make unannounced examinations of all computer, hardware, and software, which may include the
retrieval and copying of all data from your computer. You must allow the probation officer to install software to restrict or
monitor your computer access. You must pay part or all of the costs of this monitoring as directed by the probation officer.
You must not use any computer device to access sexually explicit materials as defined in these conditions nor to contact
minors or gather information about a minor. You must not possess encryption or steganography software.You must
provide records of all passwords, Internet service, and user identifications (both past and present) to the probation officer
and immediately report changes. Immediately means within 6 hours. You must sign releases to allow the probation officer
to access phone, wireless, Internet, and utility records.

5. You must not work in any type of employment without the prior approval of the probation officer.

6. You must submit to not more than six polygraph examinations per year as directed by the probation officer to assist in

treatment, planning, and case monitoring. You maintain your Fifth Amendment rights during polygraph examinations and
may refuse to answer any incriminating questions. You must pay part or all of the costs of these examinations as directed
by the probation officer.

7. You must not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as defined in 18
U.S.C. § 2256(2)(A), if the materials, taken as a whole, are primarily designed to arouse sexual desire, unless otherwise
approved by the probation officer in conjunction with your sex offender treatment provider. This condition applies to written
stories, visual, auditory, telephonic, or electronic media, computer programs or services, and any visual depiction as
defined in 18 U.S.C. § 2256(5).You must not knowingly patronize any place where sexually explicit material or
entertainment is the primary item of sale, such as adult bookstores, clubs, or Internet sites, unless otherwise approved by
the probation officer in conjunction with your sex offender treatment provider. You must not utilize 900 or adult telephone
numbers or any other sex-related numbers, or on-line chat rooms that are devoted to the discussion or exchange of
sexually explicit materials as defined above.

8. You must submit your person, and any property, residence, place of employment, vehicle, papers, computers (as
defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, to which you have
access, to a search at a reasonable time and in a reasonable manner, with or without a warrant, by the probation officer, or
by any law enforcement officers upon the express direction of the probation officer, with reasonable suspicion concerning
your violation of a condition of supervision or unlawful conduct. Failure to submit to search may be grounds for revocation.
You must warn any other occupants, adults and minors that the premises may be subject to searches pursuant to this
condition. You must allow seizure of suspected contraband for further examination.
AO ASB (Rev. 09119) ee OL anat-00002-CCL Document 41 Filed 05/29/20 Page 6 of 9

Judgment—Page 6 __ of

Ke}

DEFENDANT: VIRGIL ALLEN WOLFE
CASE NUMBER: CR 19-02-H-CCL

SPECIAL CONDITIONS OF SUPERVISION

9. You must enter and successfully complete a sex offender treatment program as approved by the probation officer. You
are to remain in that program until released by the probation officer in consultation with the treatment provider. You must
pay part or all of the costs of this treatment as directed by the probation officer and the Court.

10. You shall not possess or ingest alcohol and shall not enter establishments where alcohol is sold on a retail basis for
consumption on the premises.

11. You must participate in substance abuse testing to include not more than 365 urinalysis tests, not more than 365
breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. You must pay
part or all of the costs of testing as directed by the probation officer and the Court.

12. You must not possess, ingest or inhale any psychoactive substances that are not manufactured for human
consumption for the purpose of altering your mental or physical state. Psychoactive substances include, but are not limited
to, synthetic marijuana, kratom and/or synthetic stimulants such as bath salts and spice.

13. You must not purchase, possess, use, distribute or administer marijuana, including marijuana that is used for
recreational or medicinal purposes under state law.
AO 245B (Rev. 09/19 i im .
Rev. 09/19) she ee PERE EAIONO?-CCL Document 41 Filed 05/29/20 Page 7 of 9

es

Judgment — Page t of 9

DEFENDANT: VIRGIL ALLEN WOLFE
CASE NUMBER: CR 19-02-H-CCL

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ 0.00 $ 0.00 $ $
C]_ The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.

[1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18'U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ a 0.00 $ 0.00

C]_ Restitution amount ordered pursuant to plea agreement $

C1 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 the interest requirement is waived for the CJ fine [1 restitution.

C1 the interest requirement forthe [] fine (1 restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. ; .

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19) — Jud, in a Criminal C .
Fa) net AS aco FaARO2-CCL Document 41 Filed 05/29/20 Page 8 of 9

Judgment — Page 8 of QQ
DEFENDANT: VIRGIL ALLEN WOLFE
CASE NUMBER: CR 19-02-H-CCL

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A  W Lumpsum payment of $ 100.00 due immediately, balance due

C _ not later than , or
{1 inaccordancewith [] C, [J] D, (J E,or CL] F below; or

B (1 Payment to begin immediately (may be combined with LIC, [(1D,or (JF below); or
C ( Paymentinequaal ==  —_(e.g., weekly, monthly, quarterly) installments of $ —=——_—soverr a period of
—sée.g., months or years), to commence _ (e.g., 30 or 60 days) after the date of this judgment; or
D (J Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F (1 Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

CL] Joint and Several

Case Number . .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

[1 The defendant shall pay the cost of prosecution.
[1 The defendant shall pay the following court cost(s):

VY The defendant shall forfeit the defendant’s interest in the following property to the United States:
See separate page for list

Payments shall be applied in the following order: (1) assessment, (2) restitution pene ral, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, 6 fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
. 09/ d i imi .
O88 ev 8) NESE OskanebrOOAAZ-CCL Document 41 Filed 05/29/20 Page 9 of 9

Judgment—Page 9 of
DEFENDANT: VIRGIL ALLEN WOLFE

CASE NUMBER: CR 19-02-H-CCL
ADDITIONAL FORFEITED PROPERTY
¢ AN ACER computer tower (S/N: DTSV8AA0024270371C3000);
* Computer hard drive WD10EZEX 1TB SATA (S/N: WCC3FHE6L4V7);
¢ A Fuji Film Fine Pix model HS 30 EXR digital camera (S/N: 2CA12346); and

¢ A Transend SD/HC 8GB memory card (S/N: A2955 4605).
